EXAMINER'S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Raudebaugh on May 18, 2022.
The application has been amended as follows: 
IN THE CLAIMS:

Cancel claims 9 and 12 and amend claims 1 and 13 as follows: 
1. (Currently Amended) An apparatus for adjusting an optical axis for a first terminal and a second terminal which perform optical wireless communication in free space, the first terminal comprising: 
a first light output device configured to output a first light, the second terminal comprising: 
a second light output device configured to output a second light,
the first terminal further comprising: 
a first iris diaphragm configured to adjust a beam size of the second light from the second light output device of the second terminal; and 
a first quadrant photodiode (QPD) configured to receive the second light whose beam size has been adjusted by the first iris diaphragm, and 
the second terminal further comprising: 
a second iris diaphragm configured to adjust a beam size of the first light from the first light output device of the first terminal; and 
a second QPD configured to receive the first light whose beam size has been adjusted by the second iris diaphragm,
wherein the first iris diaphragm adjusts the beam size of the second light to be smaller than a light-receiving area of the first QPD, 
wherein the second iris diaphragm adjusts the beam size of the first light to be smaller than a light-receiving area of the second QPD, and
wherein the first output device comprises a movable optical fiber connector.

13. (Currently Amended) A method of adjusting an optical axis for a first terminal and a second terminal which perform optical wireless communication in free space, the method comprising:
outputting a first light from a first optical fiber end surface of the first terminal;
outputting a second light from a second optical fiber end surface of the second terminal;
receiving the second light output from the second optical fiber end surface by a first quadrant photodiode (QPD) of the first terminal; 
receiving the first light output from the first optical fiber end surface by a second QPD of the second terminal;
adjusting a beam size of the second light received by the first QPD with a first iris diaphragm of the first terminal; and
adjusting a beam size of the first light received by the second QPD with a second iris diaphragm of the second terminal,
wherein the first iris diaphragm adjusts the beam size of the second light to be smaller than a light-receiving area of the first QPD, 
wherein the second iris diaphragm adjusts the beam size of the first light to be smaller than a light-receiving area of the second QPD, and
wherein the first optical fiber end surface is comprised in a movable connector.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 12 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 12 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
May 19, 2022